881 So. 2d 1041 (2003)
Ex parte Bonita PERRY.
(In re Bonita Perry
v.
State Personnel Board et al.).
1022093.
Supreme Court of Alabama.
November 7, 2003.
Alvin T. Prestwood and Linda S. Wellman of Prestwood & Associates, P.C., Montgomery, for petitioner.
Submitted on petitioner's brief only.
Prior report: Ala.Civ.App., 881 So. 2d 1037.
PER CURIAM.
The petition for the writ of certiorari is denied.
*1042 In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HOUSTON, LYONS, JOHNSTONE, HARWOOD, and WOODALL, JJ., concur.